BERKSHIRE INCOME REALTY, INC.

c/o The Berkshire Group

One Beacon Street, Suite 1500

Boston, Massachusetts 02110

 

Termination Notice

 

March 31, 2005

 

Via Facsimile (410) 527-4950

and Via Federal Express

 

Owings Manor Investors, LLC

216 Schilling Circle, Suite 300

Hunt Valley, Maryland 21031

Attention: Lawrence E. Julio

 

Re:

Owings Manor Apartments, Reistertown, Maryland

 

Gentlemen:

 

Reference is hereby made to that certain Agreement of Sale dated as of March 16,
2005 by and between Owings Manor Realty, LLC and GMAC Commercial Realty
Partners, L.P., collectively, as seller, and Berkshire Income Realty, Inc., as
buyer (“Buyer”), concerning the Property defined therein (the “Purchase
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the same respective meanings herein as in the Purchase Agreement.

 

Pursuant to Section 20(c) of the Purchase Agreement, the undersigned Buyer
hereby terminates the Purchase Agreement. By copy of this letter, Buyer directs
the Title Company to return the Initial Deposit to Buyer in accordance with the
terms of the Purchase Agreement.



 

BUSDOCS/1457589.1

 



 

 

[signature page to Termination Notice]

 

Very truly yours,

 

BERKSHIRE INCOME REALTY, INC.

 

 

By:

/s/ Christopher M. Nichols

Name:

Christopher M. Nichols

 

Title:

Vice President

 

 

 

cc:

Levy & Marino, P.A.

 

 

609 Bosley Avenue

 

 

Towson, Maryland 21204

 

 

Attention: Michael E. Marino, Esq.

 

Fax: (410) 296-0057

 

 

Mr. Stephen J. Zaleski

 

Richard A. Toelke, Esq.

Robert G. Soule

 

 

 

BUSDOCS/1457589.1

 

 

 